     Case 2:20-cv-11795 Document 1 Filed 12/31/20 Page 1 of 8 Page ID #:1




1       CENTER FOR DISABILITY ACCESS
        Raymond Ballister Jr., Esq., SBN 111282
2       Russell Handy, Esq., SBN 195058
        Dennis Price, Esq., SBN 279082
3       Amanda Seabock, Esq., SBN 289900
        Mail: 8033 Linda Vista Road, Suite 200
4       San Diego, CA 92111
        (858) 375-7385; (888) 422-5191 fax
5       amandas@potterhandy.com
6       Attorneys for Plaintiff
7
8
                                UNITED STATES DISTRICT COURT
9                              CENTRAL DISTRICT OF CALIFORNIA
10
11      Brian Whitaker                           Case No.

12                Plaintiff,
                                                 Complaint For Damages And
13        v.                                     Injunctive Relief For Violations
                                                 Of: Americans With Disabilities
14      Keith Phillip Laby, in individual        Act; Unruh Civil Rights Act
        and representative capacity as
15      Trustee of The Laby Trust dated
        8/8/2018;
16      Nicole Laby, in individual and
        representative capacity as Trustee of
17      The Laby Trust dated 8/8/2018;
        Wellness Management Group,
18      Inc., a California Corporation

19                Defendants.

20
21          Plaintiff Brian Whitaker complains of Keith Phillip Laby, in individual

22    and representative capacity as Trustee of The Laby Trust dated 8/8/2018;

23    Nicole Laby, in individual and representative capacity as Trustee of The Laby

24    Trust dated 8/8/2018; Wellness Management Group, Inc., a California

25    Corporation; and alleges as follows:

26
27      PARTIES:

28      1. Plaintiff is a California resident with physical disabilities. He is


                                             1

      Complaint
     Case 2:20-cv-11795 Document 1 Filed 12/31/20 Page 2 of 8 Page ID #:2




1     substantially limited in his ability to walk. He suffers from a C-4 spinal cord
2     injury. He is a quadriplegic. He uses a wheelchair for mobility.
3       2. Defendants Keith Phillip Laby and Nicole Laby, in individual and
4     representative capacity as Trustee of The Laby Trust dated 8/8/2018, owned
5     the real property located at or about 7213 Santa Monica Blvd, West
6     Hollywood, California, in October 2020.
7       3. Defendants Keith Phillip Laby and Nicole Laby, in individual and
8     representative capacity as Trustee of The Laby Trust dated 8/8/2018, own
9     the real property located at or about 7213 Santa Monica Blvd, West
10    Hollywood, California, currently.
11      4. Defendant Wellness Management Group, Inc. owned Los Angeles
12    Patient's & Caregiver's Group located at or about 7213 Santa Monica Blvd,
13    West Hollywood, California, in October 2020.
14      5. Defendant Wellness Management Group, Inc. owns Los Angeles
15    Patient's & Caregiver's Group (“LAPCG”) located at or about 7213 Santa
16    Monica Blvd, West Hollywood, California, currently.
17      6. Plaintiff does not know the true names of Defendants, their business
18    capacities, their ownership connection to the property and business, or their
19    relative responsibilities in causing the access violations herein complained of,
20    and alleges a joint venture and common enterprise by all such Defendants.
21    Plaintiff is informed and believes that each of the Defendants herein is
22    responsible in some capacity for the events herein alleged, or is a necessary
23    party for obtaining appropriate relief. Plaintiff will seek leave to amend when
24    the true names, capacities, connections, and responsibilities of the Defendants
25    are ascertained.
26
27      JURISDICTION & VENUE:
28      7. The Court has subject matter jurisdiction over the action pursuant to 28


                                             2

      Complaint
     Case 2:20-cv-11795 Document 1 Filed 12/31/20 Page 3 of 8 Page ID #:3




1     U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
2     Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
3       8. Pursuant to supplemental jurisdiction, an attendant and related cause
4     of action, arising from the same nucleus of operative facts and arising out of
5     the same transactions, is also brought under California’s Unruh Civil Rights
6     Act, which act expressly incorporates the Americans with Disabilities Act.
7       9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
8     founded on the fact that the real property which is the subject of this action is
9     located in this district and that Plaintiff's cause of action arose in this district.
10
11      FACTUAL ALLEGATIONS:
12      10. Plaintiff went to LAPCG in October 2020 with the intention to avail
13    himself of its goods or services and to assess the business for compliance with
14    the disability access laws.
15      11. LAPCG is a facility open to the public, a place of public accommodation,
16    and a business establishment.
17      12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
18    to provide wheelchair accessible service counters in conformance with the
19    ADA Standards as it relates to wheelchair users like the plaintiff.
20      13. LAPCG provides service counters to its customers but fails to provide
21    any wheelchair accessible service counters.
22      14. A problem that plaintiff encountered is that the service counters were
23    too high and there was no lowered portion of the service counters suitable for
24    wheelchair users.
25      15. Plaintiff believes that there are other features of the service counters
26    that likely fail to comply with the ADA Standards and seeks to have fully
27    compliant service counters for wheelchair users.
28      16. On information and belief, the defendants currently fail to provide


                                                3

      Complaint
     Case 2:20-cv-11795 Document 1 Filed 12/31/20 Page 4 of 8 Page ID #:4




1     wheelchair accessible service counters.
2       17. Additionally, on the date of the plaintiff’s visit, the defendants failed to
3     provide wheelchair accessible door hardware in conformance with the ADA
4     Standards as it relates to wheelchair users like the plaintiff.
5       18. LAPCG provides door hardware to its customers but fails to provide any
6     wheelchair accessible door hardware.
7       19. One problem that plaintiff encountered is that the entrance door
8     hardware had a traditional round knob handle that requires tight grasping and
9     twisting of the wrist to operate.
10      20. Plaintiff believes that there are other features of the door hardware that
11    likely fail to comply with the ADA Standards and seeks to have fully compliant
12    door hardware for wheelchair users.
13      21. On information and belief, the defendants currently fail to provide
14    wheelchair accessible door hardware.
15      22. These barriers relate to and impact the plaintiff’s disability. Plaintiff
16    personally encountered these barriers.
17      23. As a wheelchair user, the plaintiff benefits from and is entitled to use
18    wheelchair accessible facilities. By failing to provide accessible facilities, the
19    defendants denied the plaintiff full and equal access.
20      24. The failure to provide accessible facilities created difficulty and
21    discomfort for the Plaintiff.
22      25. The defendants have failed to maintain in working and useable
23    conditions those features required to provide ready access to persons with
24    disabilities.
25      26. The barriers identified above are easily removed without much
26    difficulty or expense. They are the types of barriers identified by the
27    Department of Justice as presumably readily achievable to remove and, in fact,
28    these barriers are readily achievable to remove. Moreover, there are numerous


                                               4

      Complaint
     Case 2:20-cv-11795 Document 1 Filed 12/31/20 Page 5 of 8 Page ID #:5




1     alternative accommodations that could be made to provide a greater level of
2     access if complete removal were not achievable.
3       27. Plaintiff will return to LAPCG to avail himself of its goods or services
4     and to determine compliance with the disability access laws once it is
5     represented to him that LAPCG and its facilities are accessible. Plaintiff is
6     currently deterred from doing so because of his knowledge of the existing
7     barriers and his uncertainty about the existence of yet other barriers on the
8     site. If the barriers are not removed, the plaintiff will face unlawful and
9     discriminatory barriers again.
10      28. Given the obvious and blatant nature of the barriers and violations
11    alleged herein, the plaintiff alleges, on information and belief, that there are
12    other violations and barriers on the site that relate to his disability. Plaintiff will
13    amend the complaint, to provide proper notice regarding the scope of this
14    lawsuit, once he conducts a site inspection. However, please be on notice that
15    the plaintiff seeks to have all barriers related to his disability remedied. See
16    Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
17    encounters one barrier at a site, he can sue to have all barriers that relate to his
18    disability removed regardless of whether he personally encountered them).
19
20    I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
21    WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
22    Defendants.) (42 U.S.C. section 12101, et seq.)
23      29. Plaintiff re-pleads and incorporates by reference, as if fully set forth
24    again herein, the allegations contained in all prior paragraphs of this
25    complaint.
26      30. Under the ADA, it is an act of discrimination to fail to ensure that the
27    privileges, advantages, accommodations, facilities, goods and services of any
28    place of public accommodation is offered on a full and equal basis by anyone


                                                5

      Complaint
     Case 2:20-cv-11795 Document 1 Filed 12/31/20 Page 6 of 8 Page ID #:6




1     who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
2     § 12182(a). Discrimination is defined, inter alia, as follows:
3              a. A failure to make reasonable modifications in policies, practices,
4                 or procedures, when such modifications are necessary to afford
5                 goods,     services,    facilities,   privileges,    advantages,   or
6                 accommodations to individuals with disabilities, unless the
7                 accommodation would work a fundamental alteration of those
8                 services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
9              b. A failure to remove architectural barriers where such removal is
10                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
11                defined by reference to the ADA Standards.
12             c. A failure to make alterations in such a manner that, to the
13                maximum extent feasible, the altered portions of the facility are
14                readily accessible to and usable by individuals with disabilities,
15                including individuals who use wheelchairs or to ensure that, to the
16                maximum extent feasible, the path of travel to the altered area and
17                the bathrooms, telephones, and drinking fountains serving the
18                altered area, are readily accessible to and usable by individuals
19                with disabilities. 42 U.S.C. § 12183(a)(2).
20      31. When a business provides facilities such as service counters, it must
21    provide accessible service counters.
22      32. Here, accessible service counters have not been provided in
23    conformance with the ADA Standards.
24      33. When a business provides facilities such as door hardware, it must
25    provide accessible door hardware.
26      34. Here, accessible door hardware has not been provided in conformance
27    with the ADA Standards.
28      35. The Safe Harbor provisions of the 2010 Standards are not applicable


                                              6

      Complaint
     Case 2:20-cv-11795 Document 1 Filed 12/31/20 Page 7 of 8 Page ID #:7




1     here because the conditions challenged in this lawsuit do not comply with the
2     1991 Standards.
3        36. A public accommodation must maintain in operable working condition
4     those features of its facilities and equipment that are required to be readily
5     accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
6        37. Here, the failure to ensure that the accessible facilities were available
7     and ready to be used by the plaintiff is a violation of the law.
8
9     II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
10    RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
11    Code § 51-53.)
12       38. Plaintiff repleads and incorporates by reference, as if fully set forth
13    again herein, the allegations contained in all prior paragraphs of this
14    complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
15    that persons with disabilities are entitled to full and equal accommodations,
16    advantages, facilities, privileges, or services in all business establishment of
17    every kind whatsoever within the jurisdiction of the State of California. Cal.
18    Civ. Code §51(b).
19       39. The Unruh Act provides that a violation of the ADA is a violation of the
20    Unruh Act. Cal. Civ. Code, § 51(f).
21       40. Defendants’ acts and omissions, as herein alleged, have violated the
22    Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
23    rights to full and equal use of the accommodations, advantages, facilities,
24    privileges, or services offered.
25       41. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
26    discomfort or embarrassment for the plaintiff, the defendants are also each
27    responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
28    (c).)


                                               7

      Complaint
     Case 2:20-cv-11795 Document 1 Filed 12/31/20 Page 8 of 8 Page ID #:8




1            PRAYER:
2            Wherefore, Plaintiff prays that this Court award damages and provide
3     relief as follows:
4         1. For injunctive relief, compelling Defendants to comply with the
5     Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
6     plaintiff is not invoking section 55 of the California Civil Code and is not
7     seeking injunctive relief under the Disabled Persons Act at all.
8         2. Damages under the Unruh Civil Rights Act, which provides for actual
9     damages and a statutory minimum of $4,000 for each offense.
10        3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
11    to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
12
      Dated: December 26, 2020         CENTER FOR DISABILITY ACCESS
13
14
15
16                                     By: _______________________
17                                            Russell Handy, Esq.
                                              Attorney for plaintiff
18
19
20
21
22
23
24
25
26
27
28


                                             8

      Complaint
